DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/686,911 filed on December 17, 2020.  Claims 1 to 4 are currently pending with the application.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 18 reads “producing an index file the key-value pairs”.  It appears that the claim contains a typographical error, and that it should read “producing an index file from the key-value pairs”.  
Appropriate correction is required.
	
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step for”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “a data normalization module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification does not clearly show what would be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“a data hashing module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification does not clearly show what would be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Claim limitation “a data indexing module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification does not clearly show what would be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Claim limitation “a compression module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification does not clearly show what would be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Claim limitation “a client interaction module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification does not clearly show what would be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR
7162,7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. Publication No. 2016/0335288) hereinafter Qiu, in view of Davis (U.S. Publication No. .
	As to claim 1:
	Qiu discloses:
	A system for a flattened document database with compression and concurrency, comprising:
a data normalization module comprising a first plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device and 5configured to divide a data file into a plurality of fragments, wherein the fragments are produced according to a key-value pair structure [Paragraph 0020 teaches partitioning a data file into multiple blocks; Paragraph 0021 teaches each key-value pair can correspond to a respective block of the data file], wherein: 
 fragments containing identical data are assigned to the same value [Paragraph 0021 teaches if a same block having a same checksum appears in multiple locations or multiple files, the value of the key-value pair can be a list of unique identifiers each representing a different appearance, therefore, same blocks or fragments containing the same data are stored once; Paragraph 0042 teaches the server can determine that the hash value for the block is the same for two different blocks in two different files, and a hash value of a block can be shared among multiple files]; and 
each key is a hash generated from a value, such that each key is paired with one and only one value in a one-to-one relationship [Paragraph 0021 teaches the key in each key-value pair can be a unique identifier of a corresponding block, where the key in each key-value pair can be a checksum value that represents the content in the block, and the checksum value can be a hash ;
a data hashing module comprising a second plurality of programming instructions stored in the 10memory and operating on the processor of the network-connected computing device and configured to generate the key for each value by computing the hash of the value [Paragraph 0021 teaches a checksum value that represents the content in the block, where the checksum value can be a hash value; Paragraph 0029 teaches after partitioning the data file, the server can then generate a hash value for each of the blocks]; 
a data indexing module comprising a third plurality of programming instructions stored in the15 memory and operating on the processor of the network-connected computing device, and configured to produce an index file from the key-value pairs [Paragraph 0021 teaches creating a segment list for blocks of a data file, where the segment list can include multiple key-value pairs that correspond to a respective block of the data file, where the segment list can be stored as an index of the data file] wherein:
the index file uniquely identifies each value by its corresponding key [Paragraph 0021 teaches creating a segment list for blocks of a data file that can be stored as an index of the data file, and contains the key-value pairs corresponding to the respective data blocks of the data file, where each key in each key-value pair is a unique identifier of a corresponding block]; and 
and a unique index number is assigned to each document in the data file, each document comprising a list of keys associated with that document [Paragraph 0021 teaches unique identifier can include a file identifier identifying the data file, where the segment list is stored as an index of the data file, and the segment list contains the keys corresponding to each respective block of the data file]. 

Davis discloses:
each value comprises the data within a fragment [Paragraph 0007 teaches generating by a hashing module a key for each of the plurality of data values, wherein the respective key is generated via application of a hashing algorithm to the associated data value, and storing the plurality of data values and the associated generated key as a plurality of key-value pairs; Paragraph 0033 teaches generating a hash value as a key in a key-value pair for a data value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Qiu, by incorporating each value comprises the data within a fragment, as taught by Davis [Paragraphs 0007, 0033], because both applications are directed to management of data, and analysis and storing of data for more efficient search and retrieval of information in distributed data storages; by hashing the values and storing the values as key-value pairs with the hashed value as the key, enables the combination of data sets without collisions, and may preserve integrity of the data sets and their identification following any future combination of additional data sets into the distributed storage (See Davis Para [0006]).
Neither Qiu nor Davis appear to expressly disclose a compression module comprising a fourth plurality of programming instructions stored in the memory and operating on the processor of the network-connected computing device, and configured to: compress and store the values; and update the index with the stored location of each compressed value.

a compression module comprising a fourth plurality of programming instructions stored in the memory and operating on the processor of the network-connected computing device, and configured to: compress and store the values [Column 5, lines 2 to 8 teach data stored in the storage units may be stored in a compressed form; Column 12, lines 42 to 45 teach the deduplicated segments may be further compressed using a variation of compression algorithms, before being stored, therefore, compressing and storing the values]; and 
update the index with the stored location of each compressed value [Column 5 lines 42 to 44 teach index information includes location information for segments in the storage units, identifying specific data objects; Column 12, lines 33 to 40 teach storing references to the deduplicated segments; Column 12, lines 51 to 53 teach index stores the information to locate appropriate segments, therefore, stored location of the compressed values].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Qiu as modified by Davis, by compressing and storing the values; and update the index with the stored location of each compressed value, as taught by Varadan [Columns 5, 12], because the applications are directed to management of data, and analysis and storing of data for more efficient search and retrieval; by compressing the file segments, storage and performance of the system is improved, enabling the retrieval of only portion of data objects of large files at a time for processing (See Varadan [Col 6, line 7]).

	As to claim 2:
	Qiu discloses:
A method for a flattened document database with compression and concurrency, comprising 20the steps of: 
receiving at least a data file [Paragraph 0045 teaches receiving a data file; Paragraph 0049 teaches receiving a data file]; 
dividing the data file into a plurality of fragments wherein the fragments are produced according to a key-value pair structure [Paragraph 0020 teaches partitioning a data file into multiple blocks; Paragraph 0021 teaches each key-value pair can correspond to a respective block of the data file], wherein: 
 fragments containing identical data are assigned to the same value [Paragraph 0021 teaches if a same block having a same checksum appears in multiple locations or multiple files, the value of the key-value pair can be a list of unique identifiers each representing a different appearance, therefore, same blocks or fragments containing the same data are stored once; Paragraph 0042 teaches the server can determine that the hash value for the block is the same for two different blocks in two different files, and a hash value of a block can be shared among multiple files]; and 
each key is a hash generated from a value, such that each key is paired with one and only one value in a one-to-one relationship [Paragraph 0021 teaches the key in each key-value pair can be a unique identifier of a corresponding block, where the key in each key-value pair can be a checksum value that represents the content in the block, and the checksum value can be a hash value, therefore, the key is a hash generated from the value, and each key is unique, hence, paired with one and only one value in a one-to-one relationship];
generating the key for each value by computing the hash of the value [Paragraph 0021 teaches a checksum value that represents the content in the block, where the checksum value can be ; 
producing an index file the key-value pairs [Paragraph 0021 teaches creating a segment list for blocks of a data file, where the segment list can include multiple key-value pairs that correspond to a respective block of the data file, where the segment list can be stored as an index of the data file] wherein:
the index file uniquely identifies each value by its corresponding key [Paragraph 0021 teaches creating a segment list for blocks of a data file that can be stored as an index of the data file, and contains the key-value pairs corresponding to the respective data blocks of the data file, where each key in each key-value pair is a unique identifier of a corresponding block]; and 
and a unique index number is assigned to each document in the data file, each document comprising a list of keys associated with that document [Paragraph 0021 teaches unique identifier can include a file identifier identifying the data file, where the segment list is stored as an index of the data file, and the segment list contains the keys corresponding to each respective block of the data file]. 
Qiu does not appear to expressly disclose each value comprises the data within a fragment; compress and store the values; and update the index with the stored location of each compressed value.
Davis discloses:
each value comprises the data within a fragment [Paragraph 0007 teaches generating by a hashing module a key for each of the plurality of data values, wherein the respective key is generated via application of a hashing algorithm to the associated data value, and storing the plurality of data values and the associated generated key as a plurality of key-value pairs; Paragraph 0033 teaches generating a hash value as a key in a key-value pair for a data value].

Neither Qiu nor Davis appear to expressly disclose compress and store the values; and update the index with the stored location of each compressed value.
Varadan discloses:
compress and store the values [Column 5, lines 2 to 8 teach data stored in the storage units may be stored in a compressed form; Column 12, lines 42 to 45 teach the deduplicated segments may be further compressed using a variation of compression algorithms, before being stored, therefore, compressing and storing the values]; and 
update the index with the stored location of each compressed value [Column 5 lines 42 to 44 teach index information includes location information for segments in the storage units, identifying specific data objects; Column 12, lines 33 to 40 teach storing references to the deduplicated segments; Column 12, lines 51 to 53 teach index stores the information to locate appropriate segments, therefore, stored location of the compressed values].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Qiu as modified by Davis, by compressing and storing the values; and update the index 

	As to claim 3:
	Qiu as modified by Varadan discloses:
retrieve documents from the flattened document database by: receiving from a client interaction module a request to retrieve a document, the request comprising the unique index number for the document [Varadan – Column 12, lines 46 to 55 teach when a file is to be retrieved, identifying appropriate segments stored in the storage units associated with the requested file, therefore, the file identifier must be included in the request; lines 57 to 60 teaches utilizing the segment tree of the file to associate a file with data segments and their locations in storage unit]; 
identifying, using the data indexing module, the list of keys associated with the document using the unique index number [Varadan - Column 12, lines 50 to 60 teach communicating with the index to locate appropriate segments stored in the storage units, by utilizing the file’s segment tree containing the content-identifiers or fingerprints, that associate a file with the data segments and their locations]; 
retrieving and uncompressing, using the compression module, the values corresponding to the list of keys associated with the document [Varadan – Column 12, lines 42 to 45 teach compressing the segments before being stored; Column 5, lines 1 to 5 teach data may be stored in a compressed form, e.g. by Huffman coding, etc., therefore, segments are compressed; Column 12, lines 53 to 55 teach appropriate segments are retrieved from the associated containers, ; and 
returning to the client interaction module the uncompressed values in the same order as the list of keys [Varadan – Column 12, line 56 teaches the file is provided via the user interface, in response to the request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Qiu as modified by Davis, by retrieve documents from the flattened document database by: receiving from a client interaction module a request to retrieve a document, the request comprising the unique index number for the document; identifying, using the data indexing module, the list of keys associated with the document using the unique index number; retrieving and uncompressing, using the compression module, the values corresponding to the list of keys associated with the document; and returning to the client interaction module the uncompressed values in the same order as the list of keys, as taught by Varadan [Columns 5, 12], because the applications are directed to management of data, and analysis and storing of data for more efficient search and retrieval; by compressing the file segments, and further retrieving the previously compressed and stored files to be provided to the user upon a retrieval request, storage and performance of the system is improved, enabling the retrieval of only portion of data objects of large files at a time for processing (See Varadan [Col 6, line 7]).

As to claim 3:
	Qiu as modified by Varadan discloses:
retrieval of documents from the flattened document database by: receiving a request to retrieve a document, the request comprising the unique index number for the document ; 
identifying the list of keys associated with the document using the unique index number [Varadan - Column 12, lines 50 to 60 teach communicating with the index to locate appropriate segments stored in the storage units, by utilizing the file’s segment tree containing the content-identifiers or fingerprints, that associate a file with the data segments and their locations]; 
retrieving and uncompressing the values corresponding to the list of keys associated with the document [Varadan – Column 12, lines 42 to 45 teach compressing the segments before being stored; Column 5, lines 1 to 5 teach data may be stored in a compressed form, e.g. by Huffman coding, etc., therefore, segments are compressed; Column 12, lines 53 to 55 teach appropriate segments are retrieved from the associated containers, and are used to construct the requested file, therefore, if the file was compressed prior to storage, at the moment of reconstructing, the file must be decompressed]; and 
returning the uncompressed values in the same order as the list of keys [Varadan – Column 12, line 56 teaches the file is provided via the user interface, in response to the request, where the segments in the reconstructed file must be in the right order].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Qiu as modified by Davis, by receiving a request to retrieve a document, the request comprising the unique index number for the document; identifying the list of keys associated with the document using the unique index number; retrieving and uncompressing the values corresponding to the list of keys associated with the document; and returning the uncompressed .

Response to Arguments
	The following is in response to Applicant’s arguments filed on December 17, 2020.  
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169